EXHIBIT A




            Exhibit A
Do Zarz~du G~bwnego SWAP i Okrggu II-go SWAP

(bo ci sami cz~onkowie s~ w Zarz~dzie G~ownym jak rowniez w Zarz~dzie Okr~gu II-go)
a w szczegolno§ci do kol. Antoniego Chro§cielewskiego oraz wszystkich czlonkow SWAP

Od roku nosikem sig z zamiarem napisania tego listu i w koncu po przestudiowaniu
dziesi~tek artyku~ow i dokumentow, ktore dotycz~ rowniez dzia~alnosci kol.
A. Chroscielewskiego,z pe~n~ swiadomosci~, odpowiedzialnosci~ i pe~nym szacunkiem chcg
zadac Kolegom pytanie.

 Kim Kolega jest, Kolego A. Chroscielewski?

Wed~ug mojej opinii i na podstawie przeczytanych artykukow nosi Kolega dwie maski na
twarzy.Jedna ukazuj~ca dobrotliwego dzia~acza polonijnego, ktorego wszyscy uwazaj~, druga
pod spodem gruba, cz~owieka bezwzgl~dnego, cynicznego, ob~udnego ,takiego mafiozg, ktory
mia~ i majeden cel ,w~adza i maj~tek. Jestem w posiadaniu wielu dokumentow, nawet znalazty
sib z1955 r, choc Kolegi nazwiska w nich nie ma. Kolego A. Chroscielewski, panska
dzia~alnosc jako prezesa w Polskim Domu Narodowym na Greenpoincie(a zosta~ zakozony
w 1919r przez polskich emigrantow)doprowadzi~a do zaw~adnigcia tym obiektem. Jako prezes
PDN podporz~dkowa~ Kolega sobie ca-ty zarz~d i poszczegolnych dyrektorow, decyzje by~y i s~
nadal wydawane jednoosobowo pod Kolegi dyktando. Sprzeciwy, ktore by~ty od cz~onkow
organizacji czy osob prywatnych byky i s~ ignorowane. A przez dkugie lata bye Kolega
Prezesem i jest nim Kolega nadal. Dzisiaj jest tajemnic~ poliszynela ile Kolega ze swoj~ grup~
wiernych pretorian ma wykupionych udzia~ow w PDN. A by~y takie organizacje jak:Zwi~zek
M~odziezy Polskiej,Polska szkala im. M. Konopnickiej, Kalo Przyjaciot Harcerstwa, inne
organizacje jak rowniez osoby prywatne. Czy jest to nieprawda Kolego A. Chro§cielewski?
Z tego okresu panskiej dziakalnosci by~aby niez~a lektura. Tak dzia~a mafia.Jak juz
zagospodarowa~ Kolega dla siebie wszystko co by~o mozliwe, dojrzak Kolega nowe zrodko
dochodu, to SWAP. Bardzo pozno, bo dopiero w 1998 r wst~pi~ Kolega w szeregi weteranow.
Czy to nie prawda? W tym czasie w~adze Zarz~du G~ownego i Okrggu II wraz z kilkoma
 polonusami pod przewodnictwem B. Wierzbianskiego redaktora Nowego Dziennika ,na
 miejscu Domu Zo~nierza zamierzali postawic wiezowiec.Dom Zo~nierza. bye kupiony za
 pieni~dze by~lych zatnierzy B~~kitnej Armii. Po roznych kombinacjach przez tych ludzi wzi~to
juz zaliczkg na konto pozyczki z Unii Kredytowej $ 300 000 . Nic nie zrobiono a pieni~dze sig
 rozesz~y. Mam rozliczenie finansowe podpisane przez kol.Konikowskiego. Dlaczego dzisiaj sig
 nie mowi,ze kres tej kretynskiej zabawie patozy~ Kom. p1208 W~adys~aw Sosulski. Dlaczego
 dzisiaj nie mowi sib nic, kto kupi~ ten budynek ,czyj~ jest w~asnosci~. Budynek Dom Zolnierza
 przy 15 Irving Pl. Now York, wed~ug dokumentow budynek jest w~asnosci~ SWAP,czyli
 wszytkich cz~onkow naszej organizacji a nie tylko rodziny mafijnej. I co na to Kolego
 A. Chroscielewski?, czy to nie s~ metody mafijne, trzymac wszystko w tajemnicy? Mam
 dokument, ktory wyraznie stwierdza, ze wszystko jest wtasnosci~ cz~onkow SWAP,a jak juz
SWAP przestanie istniec przechodzi na Fundacjg SWAP. Jak z~todzieje twierdzicie ,ze budynek
jest w~anosci~ Okrggu II i pe~nymi garsciami rwiecie z niego zyski ile sig da.

Posiadam dokument z zebrania pl. 208 w sprawie Domu Zatnierza z 22 stycznia 1989 r., gdzie
udzielane odpowiedzi przez kol. E. Kaleniaka, nie by~y jednak wystarczaj~co jasne dla
czkonkow. Dzisiaj Kolega tak samo post~puje jak w PDN wraz z Zarz~dem Ok II i Z.G. przeciez
okrgg i zarz~d to jedno ciao. Czego dzisiaj nalezy wymagac od Kolegi? jedynie
zado§cuczynienia i lojalnosci wobec organizacji SWAP. Juz wtedy wydano wyrok na Kom
W. Sosulskiego. Najpierw zawieszona go, a potem wyrzucono z szeregow SWAP mimo,ze bye
cenionym i prawdziwym weteranem. To Kolega na Walnym Zjezdzie Okr.II,jako
przewodnicz~cy usun~~ w dniu 18- 04- 2004r Komisjg Rewizyjn~ z Bali obrad bo Zarz~d nie
otrzyma~ absolutorium, by~ty niesciskosci finansowe. Przewodnicz~cym Komisji Rewizyjnej byk
cz~onek pl. 208. Decyzj~ Kolegi, zebranie musieli rowniez opuscic cz~onkowie- delegaci
p1.208. To Kolega zawiesi~ pl 208, choc nie mia~ prawa . A mimo to Kolega dalej prowadzi~
zebranie, mam na to dokument. Po raz kolejny pytam sib, czy mafia przestrzega konstytucjg ?
 Sam Kolega powiedzia~, ze Ok.II-gi ma swoj wewngtrzny regulamin 8 lutego 2006r. Czy to nie
 prawda? Nie bgd~ sig rozpisywa~, ale dose szybko zdoby~ Kolega stanowisko kom. Ok. II-go
  i kieruje nim tak samo jak PDN maj~c przy boku w~tpliwej jakosci redaktora —sekretarza, ktory
 cagy czas pokazuje slady pozosta~osci socjalistycznych. Jakie wzruszaj~ce pismo ten Redaktor
 wystosowa~ po XXVIII W.Z.,jak Przew.Walnego Zjazdu kol. F. Bruks skrytykowa~ go,ze
 w sprawozdaniu obrazak kolegow i robi to po dzien dzisiejszy, w Weteranie pisz~c paszkwile
 o kolegach, ktorzy s~ dla Was niewygodni i sytuacji wewn~trz organizacji. Dobr~ szko~e dosta~
 w ZMECH-u na zajeciach politycznych o tym jak rozwalac organizacje polonijne od srodka
(Pita Kolumna) A jego artyku~ w Weteranie opisuj~cy czar pobytu w ZMECH-u,czuc
 towarzyszem na odleg~osc.
 Skoro tak dok~adnie sprawdzacie uczciwosc czkonkow, w organizacji SWAP,to dlaczego kol.
 M. Chroscielewski jako pracownik w Uni Kredytowej skoro bye bez skazy- postawiono mu
 warunek, musia~ odejsc? Albo kom.Pl.l 14 K.Tomczak, kim jest?, skoro, potrafi po kilku
 cz~onkow wyrzucic podczas jednego zebrania, a Rada SWAP,bez zmrugni~cia akceptuje to ,
  a pieni~dze z nielegalnej sprzedazy budynku gdzie s~? $ 3 000 000(trzy miliony) Fundacja
 SWAP ich nie otrzyma~a, nie wp~yn~ty na konto Fundacji zadne pieni~dze.Przez to lata
 traktowaliscie i traktujecie cz~onkow jak zoo konieczne, wyrzucaliscie i wyrzucacie ludzi
 z organizacji. Na dokumentach widnieje jeden argument „dzialanie na szkodg SWAP".Wina
  nas usuni~tych jestjedna, za duzo pytan kierujemy do Was. Te pisma pisze kol.T. Lachowicz,
 a podpisuje Adj. Gen..By~ w panskim zespole jeszcze jeden. Warto wiedziec od kogo pobiera~
  nauki od wujka(kto chce sprawdzic wystarczy na Google wpisac Stanislaw Domino) Otoczyk
  sig Kolega wianuszkiem ludzi o zachwaszczonych zyciorysach. Tak dziaka mafia, nie przestrzega
  Konstytucji, demokratycznych zasad. Przekr~ty finansowe, ktore zosta~y ukazane na ostatnim
  Walnym Zjezdzie,Fundusz Paderewskiego, ktory opiewa~ na kwote $500,000(piecseriysi~cy) po
  prostu sig rozptyn~k,czy P1208, ile w niej prze to lata uton~~o pieni~dzy i konca nie widac, ile
  tysi~cy juz w tym roku na P1208 posz~o ? Jeszcze nie zamilk~y echa po W.Z, ajuz ten w~tpliwy
redaktor stworzyk spisek i pod noz poszed~ Kom IV Ok. R. Supinski i inni. Jak by tego byko
ma~o, to to grupa mafijna pod przywodctwem Kolegi i kol.T. Lachowicza zorganizowa~a zamach
jak bolszewicy na legaln~ wkadz~ wybran~ demokratycznie na Walnym Zjezdzie. W pami~tny
pi~tek przed Rad~ SWAP kiedy to wieczorem 26 paidziernika o 9 wieczorem,ten fa~szywy
redaktor(ktory nie ma prawa zasiadac w Z.G.) mia~ czelnosc dyktowac przebieg~ zebrania Rady
SWAP i oswiadzy~, ze I-szy Vice.Kom. SWAP legalnie wybrany na W.Z. Jerzy Markiewicz nie
bgdzie prowadzi~ zebrania Rady SWAP.Kim naprawdg jest redaktor Weterana? Prezydium
Z.G. tak naprawdg to nie istnieje. Pracownik biura Z.G. Adj.Gen. kol.Marek Chroscielewski
o~cjalnie odmowi~ wykonywania polecen Kom. Nacz.Wincentego Knapczyka powiadamiaj~c
go o tym pisemnie. Maio tego,jezeli ktos ma odmienne zdanie i jest uczciwy to Wy straszycie
 go listami od adwokatow. Jak rowniez moje usunigcie mnie z szeregow SWAP,za rzetelne
 napisanie protoko~u z ~~III Walnego Zjazdu w ktorym napisakem dokkadnie jego przebiegfi, t~
 decyzj~ uwazam za bez podstawn~, nadal jestem cz~onkiem SWAP. Kolego Chroscielewski
zakoncz~ ten list do Kolegi i Zarz~du G~ownego,zadam na koniec jeszcze raz pytanie : kim
 Wy Koledzy jeste~cie? Weteranami na pewno nie ,bo do tego potrzeba honoru, ambicji i
 lojalnosci, niestety tych cech po przesledzeniu roznych dokumentow, ja u Was nie widzg . Po
 tych wszystkich dokumentach ktore posiadam jeszcze raz powiem , w mojej opinii dzia~acie jak
mafia, ktora od srodka rozbija SWAP.

 Na zakonczenie podam ostatni przyk~ad z Okrggu II-go, w ostatnim miesi~cu odby~ sib Walny
Zjazd Okrggu II-go i wybory i to trzeba podkreslic, ze kol. A. Chroscielewski wprowadzi~ nowt'
termin to jest dziedziczenie w~adzy( bo v-ce komendantem zostak kol. M Chroscielewski, ktory
nie s~uzy~ w 7adnej armii)jak w mafii, wygl~da. na to, ze probuje sig ten system wprowadzic
w ca~ej organizacji SWAP.

W tym liscie ukaza~em tylko niektore sprawy,a dokumentow jest duzo,duzo wigcej. Szkoda,ze
pozostali cz~onkowie s~ bierni, ma~o zaangazowani w funkcjonowanie,tej najstarszej prawie
stuletniej organizacji i swiadornie akceptuj~ Wasze zee poczynania i rozpad Stowarzyszenia
Weteranow Armii Polskiej w Ameryce. Koledzy, aby Wasza biernosc nie okaza~a sig ,ze jest
juz za pozno.!

Z kolezenskim Czesc



     k S sieve
      v~ ~Cth ~Z~9'l ~~ .
  szy v-ce Kom. PL.37 SWAP w Bostonie

 Stoughton 07-11-2019
To the Executive Committee of PAVA and District II of PAVA
(because the same members are in the Executive Committee and District II)
and especially to colleague Antoni Chroscielewski and all the PAVA members


For a year I have been meaning to write this letter and at last after having studied dozens
of articles and documents which also concern the activities of my colleague A.
Chroscielewski, with full awareness, responsibility and full respect I would like to ask
 my Colleagues a question:


Who are you, colleague A. Chroscielewski?


In my opinion and on the basis of the articles I have read you wear two masks on your
face. One represents a benevolent Polonia activist whom all respect, and a second one
rude, ruthless, cynical, hypocritical, a mafioso who has had one goal, power and money. I
am in possession of many documents, even there are some from 1955, but your name is
not there. Colleague Chroscielewski, your activities as the president ofthe Polish
National Home in Greenpoint(founded in 1919 by Polish immigrants) led to the capture
of this object. As the president of Polish National Home you have subordinated the whole
 management and the directors, the decisions were and are still issued solely under your
dictation. Objections from the members of the organization or individuals have been
ignored. And you have been the president for many years. It is an open secret how many
shares you and your group of faithful praetorians have at the Polish National Home. And
there were such organizations like Polish Youth Association, Maria Konopnicka Polish
School, Friends of Scouts, and others, as well as other individuals. Is that not true,
Colleague Chroscielewski? The period of your activities could be not a bad reading
 material. This is how mafia acts. When you have already managed everything what was
possible, you have found a new source of income, PAVA. You have become a veteran
 member very late, in 1998. Is that not true? At the time, the Board of Directors and
District II and some Poles, under the leadership of B. Wierzbianski, the editor-in-chief of
Nowy Dziennik, planned to build a skyscraper at the location of the Polish Veterans
Home. The Polish Veterans Home was bought with the money of the soldiers ofthe Blue
Army. After various arrangements by those people, an advanced payment was drawn
toward a loan from the Credit Union $300, 000. Nothing has been done and the money
perished. I have a financial statement signed by Mr Konikowski. Why isn't it talked
about that the Commandant of Outpost 208 Wkadyskaw Sosulski put an end to this
moronic game. Why isn't it talked about who bought the building, who the owner is. The
building of the Polish Veterans Home at 15 Irving Pl. New York, according to the
documents is the property of all PAVA,hence all the members of our organization and
not solely the mafia family. And what do you say, Colleague Chroscielewski, aren't these
mafia methods, to keep everything in secrecy. I have a document stating clearly that
everything is the property ofPAVA members, and when PAVA ceases to exist, it will be
transfered to the PAVA Foundation. Like thieves you claim that the building is the
property of District 2 and you reap profits from it with handfulls.


I have a document from the annual meeting of outpost 208 on January 22, 1989 regarding
the Polish Veterans Home during which the answers provided by Mr E. Kaleniak were
not sufficently clear to the members. Today you act similarly with the Executive
Committee and District II as with the Polish National Home,the committee and the
district being one body. What can be expected from you, Colleague? only satisfaction
and loyalty toward the organization PAVA. Already then a verdict was passed on
Com. W. Sosulski. He was first suspended and then expelled from PAVA even though he
was a valued and real veteran. It was you who as the chairman of the Annual Meeting of
District II, 04/18/2004, dismissed the Audit Committee from the meeting room, because
the Committee did not get a vote of acceptance, there were financial inaccuracies. The
chairman of the audit committee was a member of outpost 208.
By your decision the member-delegates of outpost 208 also had to leave the meeting. It
was you who suspended outpost 208, even though you had no right. And in spite of that
you continued to lead the meeting, I have a document confirming that. I ask again, does
mafia repect the constitution. You stated yourself that District II has its own regulations,
February 8, 2006. Is it not the truth? I will not go on further, but you have become the
commandant of District II quite quickly and have been managing it the same way like the
Polish National Home having by your side an editor—secretary of questionable quality
 who all the time exhibits socialistic traits. What a moving text the editor sent after the
XXVIII Annual Meeting which the Chairman of the Annual Meeting F. Bruks criticized
for insulting his colleagues and till this day he continues writing lampoons about his
colleagues who are inconvenient to you and about the situation inside the oganization. He
got a good education at ZMECH [Academy of Mechanized Forces] during his politics
classes about how to destroy Polonia organizations from inside (the Fifth Column). And
 his article in the Veteran describing his time at ZMECH smells of a comrade from afar.
Since you check the integrity of the members of PAVA,then why M. Chroscielewski as
an employee of the Credit Union, if spotless, was given the condition to leave? Or
the commendant of Outpost 114 K. Tomczak, who is he?, if he can expell a few members
 during one meeting, and the PAVA Executive Committee accepts it without blinking, and
 where is the money from the illegal sale of the building? $3,000,000 (three million) the
PAVA Foundation has not received it, no money has been credited to the Foundation's
account. Throughout the years you have been treating the members as necessary evil, you
 have been expelling people from the organization. In the documents there is only one
argument "acting to the detriment of PAVA". The fault of us expelled is one, we direct
too many questions to you. T. Lachowicz writes these letters and Adj. Gen. signs them.
There used to be someone else in your team. It is worth knowing who he took lessons
from, his uncle (whoever wants to check should Google Staniskaw Domino) You have
surrounded yourself with a wreath of weeded biographies. This is how mafia works, not
respecting the constitution or democratic rules. Financial scams which were presented at
the last Annual Meeting, Paderewski Fund, which was worth $500,000
(fivehundredthousand) simply melted away, or Outpost 208, how much money has sunk
into it and you can see no end, already this year how many thousands has gone to Outpost
208? Soon after the Annual Meeting this questionable editor created a conspiracy and
Com. of District IV R. Supinski and others went under a knife. As if it was not enough,
this mafia group under your leadership and T. Lachowicz's organized a coup like the
Bolshevics on the legal authority democratically elected during the Annual Meeting. That
 memorable Friday before the meeting of the PAVA Board in the evening of October 26
at 9 pm,this fake editor(who has no right to sit on the Executive Committee) had the
audacity to dictate the course ofthe meeting of the PAVA Board and declared that the Ist



                                                                                              3
Vice Kom. ofPAVA Jerzy Markiewicz legally elected at the Annual Meeting, would not
lead the PAVA Executive Committee meeting. Who the editor of the Veteran really is?
The presidium of the Executive Committee does not really exist. The office worker of the
Executive Committee Adj. Gen. Marek Chroscielewski officially in writing refused to
follow the orders of Commander-in-Chief Wincenty Knapczyk. As if it wasn't enough, if
anybody has a different opinion and is fair you threaten them with letters from lawyers.
Also I consider groundless my removal from PAVA,for reliably writing the minutes of
the XXXIII Annual Meeting in which I rendered what the proceedings were, I still am
member ofPAVA. Colleague Chroscielewski, Iwill end my letter to you and the
Executive Committee by asking the question again: who are you, Colleagues? For sure
not veterans, because for that you need honor, ambition and loyalty, unfortunately after
analyzing various documents, I cannot see these qualities in you. After all these
documents that I am in possession ofI will tell you once again, in my opinion you act
like mafia that crashes PAVA from inside.


In closing, I will give the last example from District II, last month there was the Annual
Meeting of Distrct II and the elections and it needs to be emphasized that A.
Chroscielewski introduced a new term which is inheriting power (because M.
Chroscielewski became the vice-commandant, who did not serve in any army)like in a
mafia, it seems that you are trying to intoduce this system in the entire PAVA
organization.


In this letter I tried to reveal only certain issues, but there are many many more
documents. It is a pity that the other members are passive, so little involved in the
functioning of the of this oldest nearly hundred-year-old organization and consciously
accept your wrongdoing and breakup of the Association of Polish Army Veterans of
America. Colleagues, beware that your passivity might prove that it is too late!


Best regards,
Marek Stasiewicz
[Handwritten signature]
I-st vice Com. Outpost 37 PAVA in Boston


Stoughton, 07-11-2019


************************

Translator's Note:
The original text in Polish contains ungrammatical sentences and incorrect punctuation,
which I tried to preserve in the English translation, to the extent it was possible.




                                                                                          5
